                         Transcript of video filmed by William McCall Calhoun Jr.

                   Transcript completed by: Special Agent Timothy Armentrout, FBI

                               Transcript completed on January 20, 2021



Calhoun: Capitol… the crowds really, they’re taking it back.

Background crowd noise

At :25 secs video goes silent and shows social media posting comments.

At :39 seconds video inside capitol continues with background noise

Calhoun: (@ :49seconds) Looks like we are about to push through these cops…. We’ll see what

         happens. Crowd’s really pissed.

Background noise: “fuck the deep state, we’ll fucking go to war”




                                                                                          35a
